DETAILED ACTION

Response to Amendment
The Amendment filed 10/14/2022 has been entered. Claims 1-9 remain pending in the application. Claim 5-9 were withdrawn. Claims 10-20 were cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action.
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wahl (US 1474128) in view of Izumi (US 20110010943 A1).
Regarding claims 1-4, Wahl teaches a haircutter (see Figures 1-2), comprising: 
a blade assembly at a cutting end of the haircutter having a stationary blade 2) and an oscillating blade (4) that oscillates cutting teeth over the stationary blade to cut hair (see Figures 1-5); and 
a handle (1 and 1a) defining a rectangular base (See Figure 2) at a handle end of the haircutter opposite the blade assembly at the cutting end and an axial axis extending longitudinally through the handle from the base to the cutting end (see Figures 1-2), 
wherein the handle defines a height taper and a width taper relative to the axial axis (see Figures 1-2), wherein the height taper is a reduction of a maximum height of the handle to the base height (see Figures 1-2), and the width taper is the reduction of a maximum width of the handle to the base width measured at the base (see Figures 1-2). 
Wahl fails to teach a base height is between 65% and 75% of a base width; wherein the width taper is greater than the height taper (as required by claim 1), wherein the maximum width is between 1.5 inches and 1.7 inches and a width at the handle end is between 1.0 inch and 1.2 inches, and wherein the width taper is between 70% and 76% (as required by claim 2); wherein the width taper is between 7 degrees and 11 degrees (as required by claim 3); wherein the maximum height is between 1.2 inches and 1.4 inches and a height at the handle end is between 0.7 inches and 0.9 inches, and wherein the height taper is between 58% and 62% (as required by claim 4).
Izumi teaches an electric shaver with a taper width/height handle (see Figures 1B and 1D).  Izumi appears to teach a different width/height taper ratio from the Wahl’s width/height taper ratio.
Further, regarding the specific claimed ratios, it is respectfully submitted that with the base height being less than the base width, it would have been an obvious matter of design choice to provide the specific ratio within the range of 65% to 75%, since applicant has not disclosed that having the specific ratio within the claimed range of ratios solves any stated problem or is for any particular purpose and it appears that such a handle would perform equally well with substantially any such ratio.
Second, regarding the width taper being greater than the height taper and the specific dimensions thereof, it is respectfully submitted that applicant’s reason for provide such a handle taper is as follows:
Applicant has found that reducing (e.g., tapering) height/width dimensions on handle 12 (e.g., along the upper and lower housings 22 and 24) enhances the balance of the clipper 10, for example, by balancing components in handle 12 to blade assembly 14. Specifically as shown in FIG. 9, the weight of the blade assembly 14 and a motor 26 are coupled near the cutting side or cutting end 28 of handle 12. The weight of motor 26 and blade assembly 14 is offset or balanced in handle 12 by the counterweight provided by a battery 30 at the tapered gripping end 32 of handle 12. Specifically, reducing or tapering the width W1 and/or height H1 dimensions of clipper 10 enables the motor 26 to be housed within an internal cavity 34 near cutting end 28, and an elongated battery 30 is captured within internal cavity 34 near the gripping end 32. For example, the width W3 and/or the height H3 at gripping end 32 is less than the maximum width W2and/or maximum height H2 at cutting end 28.

Thus, it is respectfully submitted that applicant appears to provide a reason for providing a tapered handle, but does not provide a specific reason for the width taper being greater than the height taper as set forth in claim 1 or for the specific dimensions set forth in claims 2-4. However, the subject device disclosed in Figs. 1-2 of Wahl includes such a taper such that a motor has sufficient room in the housing so as to be located near the blade assembly, and the handle tapers to the end of the handle. Thus, it is respectfully submitted that it would have been an obvious matter of design choice to provide the specific handle dimensions set forth in claims 2-4, since applicant has not disclosed that having the specific claimed dimensions solves any stated problem or is for any particular purpose and it appears that the handle disclosed in Wahl would perform equally well with substantially any such handle dimensions.
Furthermore, since applicant fails to teach any criticality to having the specific ratio of taper size and angle. In this case with respect to the specific size/dimension ratio of the handle, the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A. Therefore, it would have been obvious to further modify the device of Wahl to have the specific dimension ratio for the handle as claimed to get the desired grip for the end used and it appears that the handle would perform equally well with a different ratio of dimension. 

Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that there is criticality for the tapering ratio in the current application. Examiner notes that disagrees and notes that as set forth in top of page 8 of the non-final office action mailed on 7/15/2022, applicant appears to only show the importance of tapering the handle and as for the specific ratio of the handle appears to be one example of that could work. Therefore, applicant has fails to show the criticality of the tapering ratio. Thus, Holmes in view of Dietrich and Izumi teaches the claimed limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        12/01/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724